DECISION
The application of the above-named defendant for a review of the sentence of 30 years for Sexual Intercourse without Consent; DANGEROUS DESIGNATION imposed on September, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Diane Davey of the Montana Defender Project for her assistance to the Defendant and to this Court.
*11SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.